DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	3. The instant application claims priority as a CON of 15/476,734, and has claims to
provisional application 62/440,311 (filed 12/29/2016).

Examiner Comment: Interpretation of References
	4. The citations provided below are only exemplary and are not meant to be exhaustive. The
Examiner reserves the right to provide further citation to support the original position without change to
the original interpretation of the reference. Where a quotation of a cited paragraph has been provided,
the Examiner has only provided the quotation to provide a clearer context and does not limit the
citation to only the emphasized quotation. Applicant should review the entirety of the citation and
document.

Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., 
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 8 are generally including one or more sequences of instructions that, when executed to perform operations comprising: receiving, by a content management system, a request to view tasks associated with a project, the request comprising an identification of a project (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); 67P941USC1 identifying, by the content management system, multiple content items associated with the project based on the identification of the project (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining, by the content management system, a set of content item tasks defined in the multiple content items, wherein the set of content item tasks are defined as task definitions associated with each respective content item (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining, by the content management system, a set of project level tasks defined externally to the multiple content items associated with the project, wherein the set of project level tasks are defined as task definitions stored in project data associated with the project (Storing and Analyzing Information; observation and judgement; a Mental Process and 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than non-transitory computer readable medium, computing system, and client device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing of data for content management is insignificant extra-solution activity as this is receiving and storing data as per the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0034] In system 100, a user (e.g., an individual, group of users, company, etc.) can interact with content management system 106 (e.g., an online synchronized content management system) through client devices 1021, 1022, ..., 102. (collectively "102") connected to network 104 by direct and/or indirect communication. Content management system 106 can include a single computing device (e.g., a server) or multiple computing devices (e.g., multiple servers) that are configured to perform the functions and/or operations necessary to provide the services described herein. Content management system 106 can support connections from a variety of different client devices, such as: desktop computers; mobile computers; mobile communications devices, e.g. mobile phones, smart phones, tablets; smart televisions; set-top boxes; and/or any other network enabled computing devices. Client devices 102 can be of varying type, capabilities, operating systems, etc. Furthermore, content management system 106 can concurrently accept connections from and interact with multiple client devices 102.

Which describes the present invention for content management, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not 
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
	
 which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 8 above.
Claims 2-7, 9-14, and 16-20 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claim(s) 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US patent number 8548992 to Abramoff (hereinafter referred to as “Abramoff”).

(A) As per claims 1/8/15, Abramoff teaches receiving, by a content management system, an identification of a project (Abramoff: [86 Col 7 Lines 51-67, Col 8 Lines 1-4, See use of content management system for identifying a project]); 
identifying, by the content management system, multiple content items associated with the project based on a project identifier mapped to each of the multiple content items (Abramoff: [Col 7 Lines 51-67, Col 8 Lines 1-4, Col. 16 Lines 21-34 See use of content management system for identifying a project with mapping of the items]); 
determining, by the content management system, a set of content item tasks defined in the multiple content items, wherein the set of content item tasks are defined as task definitions associated with each respective content item (Abramoff: [Col 7 Lines 51-67, Col 8 Lines 1-4, Col. 16 Lines 21-26, Col 41 Lines 57-65 See use of content management system for identifying a project with defining sets of tasks for the content item]); 
determining, by the content management system, a set of project level tasks defined externally to the multiple content items associated with the project, wherein the set of project level tasks are defined as task definitions stored in project data associated with the project (Abramoff: [Col 7 Lines 51-67, Col 8 Lines 1-4, Col. 8 Lines 52-62, Col. 16 Lines 21-26, Col 40 Lines 45-56, Col 41 Lines 57-65, Col. 46 Lines 37-53 See use of content management system for identifying a project with defining sets of external tasks defined and stored for the content item]); 
and causing, by the content management system, display of a task view for the project, the task view comprising the set of content item tasks and the set of project level tasks (Abramoff: [Col. 2 Lines 
Abramoff also teaches the non-transitory computer readable medium, computing system, client device, processor and memory for this and subsequent claims (Abramoff: [Col 4 Lines 55-65 See for the computer system and device with various described components])

(B) As per claims 2/9/16, Abramoff teaches determining, by the content management system, the set of content item tasks defined in the multiple content items comprises: the multiple content items to identify task definitions contained in the multiple content items as in claim 1. Abramoff also teaches parsing (Abramoff: [Col 12 Lines 1-13 and 43-55 See the parsing of content items])

(C) As per claims 3/10/17, Abramoff teaches determining, by the content management system, the set of project level tasks defined externally to the multiple content items associated with the project comprises: the project data associated with the project to identify project level tasks as in claim 1. Abramoff also teaches parsing and user definition (Abramoff: [Col 12 Lines 1-13 and 43-55, Col. 32 Lines 42-55 See the parsing of content items and user definition])

(D) As per claims 4/11/18, Abramoff teaches receiving, by the content management system tasks associated with a user as in claim 1. Abramoff also teaches requesting to view (Abramoff: [Col. 12 Lines 43-56 See requesting to view]); 
identifying, by the content management system, at least one project level task assigned to the user and at least one content item task assigned to the user as in claim 1; 
 task view to present the at least one project level task and the at least one content item task as in claim 1. Abramoff also teaches updating of the process (Abramoff: [Col. 12 Lines 43-56 See updating of the process])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 8548992 to Abramoff (hereinafter referred to as “Abramoff”) in view of US publication number 2010/0223261 to Sarker (hereinafter referred to as “Sarker”).

(A) As per claims 5/12, Abramoff teaches wherein the set of content item tasks are presented under the content item in which the content item task is defined as in claim 1. Abramoff also teaches filenames associated with the content (Abramoff: [Col. 22 Lines 24-36 See the filenames for content])
Although Abramoff teaches the use of content items for the tasks taught above, it does not explicitly teach the use of titles for a heading.
Sarker teaches:

One of ordinary skill in the art would have recognized that the known technique of Sarker would have been applicable to the invention of Abramoff as both share common functionality and purpose namely, to facilitate the management of content and projects. Therefore, it is logical to combine the use of content items for the tasks of Abramoff with the use of titles for a heading of Sarker as they are analogous art along with the current invention which solve problems with the management of content and projects, the combination would lead to better organization of the information as taught in [0058] of Sarker.

(B) As per claims 6/13, Abramoff teaches wherein the set of project level tasks are presented under the project as in claim 1.
Although Abramoff teaches the use of projects for the tasks taught above, it does not explicitly teach the use of titles for a heading.
Sarker teaches:
The use of titles for a heading (Sarker: [0100 See use of a title for a heading of various items])
One of ordinary skill in the art would have recognized that the known technique of Sarker would have been applicable to the invention of Abramoff as both share common functionality and purpose namely, to facilitate the management of content and projects. Therefore, it is logical to combine the use of project items for the tasks of Abramoff with the use of titles for a heading of Sarker as they are analogous art along with the current invention which solve problems with the management of content and projects, the combination would lead to better organization of the information as taught in [0058] of Sarker.


identifying, by the content management system, a set of content items associated with the project as in claim 1; 
determining, by the content management system, a set of content item tasks defined in the set of content items and a set of project level tasks associated with the project as in claim 1; 
and causing, by the content management system, display task view for the project to include the set of content item tasks and the set of project level tasks as in claim 1. Abramoff also teaches updating of the process (Abramoff: [Col. 12 Lines 43-56 See updating of the process])
Although Abramoff teaches the use of content and projects for the tasks taught above, it does not explicitly teach the ranking of various items and the linking of various items.
Sarker teaches:
The ranking of various items (Abramoff: [0038, 0044 See the ranking of various items])
	The linking of various items (Abramoff: [0052, 0125 See the linking and connection of various items])
One of ordinary skill in the art would have recognized that the known technique of Sarker would have been applicable to the invention of Abramoff as both share common functionality and purpose namely, to facilitate the management of content and projects. Therefore, it is logical to combine the use of content and project items for the tasks of Abramoff with the ranking of various items and the linking of various items of Sarker as they are analogous art along with the current invention which solve problems with the management of content and projects, the combination would lead to better organization of the information as taught in [0058] of Sarker.


Although Abramoff teaches the use of content items for the tasks taught above, it does not explicitly teach the use of titles for a heading.
Sarker teaches:
The use of titles for a heading (Sarker: [0100 See use of a title for a heading of various items])
One of ordinary skill in the art would have recognized that the known technique of Sarker would have been applicable to the invention of Abramoff as both share common functionality and purpose namely, to facilitate the management of content and projects. Therefore, it is logical to combine the use of content items for the tasks of Abramoff with the use of titles for a heading of Sarker as they are analogous art along with the current invention which solve problems with the management of content and projects, the combination would lead to better organization of the information as taught in [0058] of Sarker.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9686321 B2
Method and device for content sharing
Wang; Lei et al.
US 20160191872 A1
PROJECTION SYSTEM AND PROJECTION METHOD THEREOF
Wang; Gwo-Chyuan et al.
US 20150193433 A1
Third Party Content Provider Integrations
Dykeman; Sean et al.
US 20140337418 A1
INFORMATION PROVIDING SYSTEM, SERVER DEVICE, RECORDING MEDIUM, AND CONTROL METHOD
MATSUYAMA; Shigenobu et al.

Information processing apparatus and method and program
Nagasaka; Hideo et al.
US 20080133311 A1
SYSTEM AND METHOD FOR MANAGING CONTENT CONSUMPTION USING A CONTENT LICENSING PLATFORM
Madriz Ottolina; Rodrigo Dario
US 20060271552 A1
Targeted delivery of content
McChesney; Jeffrey Alan et al.
US 20030225701 A1
System for protecting and managing digital contents
Lee, Won Ha  et al.
US 20020052787 A1
Method for providing advertisement contents
Matsumoto, Kiyotaka  et al.
US 6144962 A
Visualization of web sites and hierarchical data structures
Weinberg; Amir et al.



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	3/11/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683